A review of the proceedings in the trial court discloses a number of errors, among which are the following.
In appellant's first assignment of error, defendant contends that the trial court lacked subject matter jurisdiction over the case at issue. The question of *Page 92 
subject matter jurisdiction was raised in the trial court prior to the commencement of trial and, although it is beyond question that the trial court had subject matter jurisdiction, venue was not proper. Consequently, defendant's motion to dismiss for want of subject matter jurisdiction should have been considered as a motion for change of venue. If the trial court would have considered defendant's motion as a motion for change of venue, it is apparent from the record that the Lebanon Municipal Court was the proper forum for the reason that the contract to purchase was entered into in Lebanon, plaintiff was in Lebanon when defendant denied that there was any damage to the vehicle, and plaintiff was at defendant's place of business when defendant refused to make the refund. Thus, the telephone conversations which the trial court found controlling were merely incidental to the events which gave rise to this action. Therefore, although defendant mistakenly confuses jurisdiction with venue, the trial court should have ordered a change of venue. Thus, this cause should be reversed for that reason and the trial court should be instructed to transfer the cause to the Lebanon Municipal Court as provided in Civ. R. 3(C)(1).
Defendant's second assignment of error should also be sustained in that the instructions to the jury were given substantially as submitted to the trial court by plaintiff and appear to be plaintiff-oriented. For example, when describing as a deceptive practice the furnishing of what is represented to be new or unused when such is not the case, the court gave the instruction that " `used' includes rebuilt, remanufactured, or reconditioned goods or parts of an item or goods." The evidence established only that certain repairs were made to the vehicle. Thus, this portion of the instruction should not have been given. Therefore, even a cursory examination of the charge to the jury reveals prejudicial error and appellant's second assignment of error should be sustained.
Defendant's third assignment of error should also be sustained in that a remittitur should have been granted. Although plaintiff sets forth six separate claims in her complaint, the fifth claim was withdrawn prior to submission of the case to the jury and it appears that the two claims which merited consideration by the jury were the taking of a deposit without issuing a proper receipt and the failure to deliver goods, or make a substitution or a refund within eight weeks. As there was no request in the complaint for damages for loss of bargain, the only damages appear to be the retention of the $200 deposit plus the interest thereon, but the judgment far exceeds that amount. In fact, even if the penalty provisions of R.C. 1345.09(B) are found to be applicable, the judgment far exceeds the sum which may be recovered after rescinding the contract.
Furthermore, defendant's fifth assignment of error should also be sustained in that the award for attorney fees is excessive. In fact, it is so unreasonable as to be unconscionable. Plaintiff's attorney spent many hours on this case and caused defendant's attorney to do likewise, but such extensive time was totally unnecessary and unjustified as this should have been a simple case for the recovery of damages after plaintiff chose to rescind the contract of purchase.
Plaintiff in this case appears to have taken the position that when you attempt to collect attorney fees for consumer fraud, the sky is the limit. Many of the questions raised in the interrogatories were not germane to the real issue. For example, statistics on the sale of new and used cars were irrelevant, yet defendant was compelled to make these disclosures. Also, there was an *Page 93 
unreasonable number of interrogatories submitted for what should have been a simple case.
Furthermore, the award for attorney fees should be reversed if for no other reason than the fact that one of the bases upon which the award was made by the trial court was that the award "acts as an additional sanction against the person who violates the provisions of the act in question." R.C. 1345.09(F) authorizes the award of reasonable attorney fees. Thus, the trial court based the award upon a misconception, as the award of attorney fees on the premise that it is an additional sanction creates the impression that counsel for the plaintiff may spend endless hours working to prepare a minor case, running up charges that plaintiff's counsel would never have considered billing to plaintiff, but may bill defendant as punishment for violation of R.C. Chapter 1345 and the sections of the Administrative Code enacted pursuant thereto. See Fay Gardens Mobile Home Park v.Newman (1983), 14 Ohio App.3d 144.
Therefore, the case having been tried in the wrong forum, the amount of the judgment and the amount of the attorney fees being excessive, the decision of the trial court should be reversed.